Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Dean DeCarlo on Wednesday, June 22nd 2022.
The application has been amended as follows: 

Claim 1 has been deleted and rewritten as:
1. A fall protection system that is fixedly mountable to a vertical ladder having a pair of spaced vertical legs and a plurality of spaced transversely mounted rungs, comprising: 
a top bracket assembly configured to be mountable to a rung on the top portion of the ladder, wherein the top bracket assembly comprises: 
an elongated vertical member having a lower portion and an upper portion; and 
a horizontal member having a proximal portion that is integrally coupled to the upper portion of the vertical member ladder, wherein the horizontal member extends outwardly therefrom the upper portion of the vertical member and defines an interior cavity proximate a distal portion of the horizontal member, wherein a bottom surface of the horizontal member defines a slot that extends substantially vertically in the horizontal member and that is sized and shaped to accept a rung of the ladder, wherein a first cable connector is coupled to the horizonal member, and wherein the top bracket assembly has an inverted J-shape in cross-section; 
a bottom bracket assembly configured to be mountable to a bottom portion of the ladder;
a cable extending therebetween portions of the top bracket assembly and the bottom bracket assembly, wherein the cable is operably coupled to the respective top and bottom bracket assemblies under a desired tension load sufficient to space the cable from a plane of the ladder; and
wherein the bottom bracket assembly comprises: 
an elongated vertical member and a horizontal member that that is integrally coupled to the vertical member; wherein the horizontal member extends outwardly therefrom the vertical member and defines an opening in which an eye bolt is received; and 
a second cable connector operably coupled to the eye bolt, wherein the second cable connector comprises means for grasping an end portion of the cable when the cable is subjected to tension.




Claim 4, line 2, “a first” has been changed to “the first”

Claim 5, line 2, “vertical member” has been changed to “vertical member of the top bracket assembly”

Claim 24 has been deleted and rewritten as:
24. A fall protection system that is fixedly mountable to a vertical ladder having a pair of spaced vertical legs and a plurality of spaced transversely mounted rungs, comprising: 
a top bracket assembly configured to be mountable to a top portion of the ladder, wherein the top bracket assembly comprises: 
an elongated vertical member having a lower portion and an upper portion; and 
a horizontal member having a proximal portion that is integrally coupled to the upper portion of the vertical member, wherein the horizontal member extends outwardly therefrom the upper portion of the vertical member and defines an interior cavity proximate a distal portion of the horizontal member, wherein a bottom surface of the horizontal member defines a slot that extends substantially vertically in the horizontal member and that is sized and shaped to accept a rung of the ladder, wherein a first cable connector is coupled to horizontal member, and wherein the top bracket assembly has an inverted J-shape in cross-section;
a bottom bracket assembly configured to be mountable to a bottom portion of the ladder, 
a cable extending therebetween portions of the top bracket assembly and the bottom bracket assembly; and
wherein the bottom bracket assembly comprises: 
an elongated vertical member and a horizontal member that that is integrally coupled to the vertical member; wherein the horizontal member extends outwardly therefrom the vertical member and defines an opening in which an eye bolt is received; and
a second cable connector operably coupled to the eye bolt, wherein the second cable connector comprises means for grasping an end portion of the cable when the cable is subjected to tension.


Claim 27, line 3, “a first” has been changed to “the first”

Claim 28, line 2, “vertical member” has been changed to “vertical member of the top bracket assembly”


	With these examiner’s amendments claims 1-5, 13, 15-18 and 24-32 are allowed. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance for each of independent claims 1 and 24, is the overall combination of components, their construction, features and the particular arrangements with respect to one another. More specifically the details claimed with respect to the top bracket horizontal member and the bottom bracket assembly, in combination with all of the other components and limitations claimed.
While the prior art has numerous fall protection systems fixedly mounted to a ladder, comprising top and bottom bracket assemblies and cables extending therebetween, none alone or in combination teach the particular construction and arrangement of features as claimed in each of the independent claims. To arrive at such a particular combination and construction of components would require unnecessary reconstruction and undue hindsight.
For at least these reasons claims 1-5, 13, 15-18 and 24-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634